Supplemental
EXAMINER'S AMENDMENT
NOTE: the following is merely in addition to the previous notice of allowance of 10/28/21.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Re on 10/13/21.

The application has been amended as follows: 
In the abstract the notation of the paragraph number [[0040]] is deleted. The abstract should therefore read as follows:

An apparatus and its method of use provide a preload to the assembly of large structures, for example the assembly of an aircraft wing panel to an aircraft wing frame. The apparatus and its method of use preloads the aircraft wing panel of the aircraft wing structure and presses the aircraft wing panel against the aircraft wing frame of the aircraft wing structure, temporarily securing the aircraft wing panel against the aircraft wing frame and indexing the aircraft wing panel to the aircraft wing frame for the installation of permanent fasteners securing the aircraft wing panel to the aircraft wing frame.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644